Citation Nr: 1820633	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a left knee, status post meniscectomy, with postoperative osteoarthritis and residual surgical scars.

2.  Entitlement to an increased rating in excess of 10 percent disabling for a right knee sprain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from June 1976 to October 1976, and from March 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO), which, in pertinent part, increased the rating of service-connected right knee strain to 10 percent disabling and continued a 10 percent rating for service-connected left knee, status post meniscectomy, with arthritis.

The Board finds that the claim for entitlement to a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the issues on appeal.

The Veteran testified before the undersigned Veterans Law Judge in November 2015 in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In a December 2014 rating decision, the RO found clear and unmistakable error in the previous March 2011 and May 2013 rating decisions, which continued the left knee meniscal condition at 10 percent disabling, and increased the rating of the left knee meniscal condition to 20 percent disabling effective February 17, 2010, the date of the increased rating claim.  The RO also recharacterized the issue and changed the diagnostic code to 5258-5257.  The Veteran continues to appeal for a higher rating.  The Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The claims of entitlement to increased ratings for right and left knee disabilities were previously before the Board in September 2016 and were remanded for a VA medical examination and further evidentiary development, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, service-connected left knee, status post meniscectomy, with osteoarthritis and limited range in motion more nearly approximated dislocated semilunar cartilage with "locking" and pain, and, at most, moderate lateral instability without subluxation.

2.  For the entire rating period on appeal, service-connected right knee strain more nearly approximated flexion limited to 60 degrees with painful motion, and x-ray evidence of arthritis.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent disabling for service-connected left knee, status post meniscectomy, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257 (2017).

2.  The criteria for a separate rating of no more than 20 percent disabling for service-connected left knee, status post meniscectomy, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5258 (2017).

3.  The criteria for an increased rating in excess of 10 percent disabling for service-connected right knee strain have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a March 2010 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements in reference to the claims of non-initial increased ratings for service-connected left knee, status post meniscectomy, with arthritis and range of motion impairment, and right knee strain.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes VA treatment records, VA examinations and a videoconference hearing transcript.  The Veteran was afforded VA examinations in March 2010, December 2010, November 2011, February 2015, October 2016 and November 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any benefit of the doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
 § 4.3 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that a staged rating is not appropriate for the evaluation of the Veteran's service-connected left and right knee disabilities in this case.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017). 

The Veteran has been diagnosed by x-ray evidence of arthritis of the right and left knees.  With any form of arthritis, painful motion is an important factor of the disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).

The Veteran has been rated under Diagnostic Code 5258-5257, (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint for service-connected left knee; knee, other impairment) for service-connected left knee, status post meniscectomy, with arthritis and limited range in motion.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.      Under Diagnostic Code 5257, a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability; a 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5259,  a 10 percent rating is assigned for symptomatic residuals of removal of a semilunar cartilage. 

Under Diagnostic Code 5260, a noncompensable evaluation is warranted where flexion is limited to 60 degrees; a 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. 
§ 4.71a (2017).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  VA's General Counsel interpreted that compensating a veteran for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14  (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261- 62.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Evidence of Record

In a March 2010 VA examination, the Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, or subluxation.  The Veteran reported symptoms of weakness, stiffness, swelling, giving-way, locking, fatigability, tenderness, chronic pain and dislocation of the left knee, and did not experience effusion, subluxation or incapacitation.  The Veteran has not had a left knee joint replacement.  On examination of the left knee, the VA examiner noted locking pain and crepitus.  The left knee, on medial/lateral collateral ligaments stability testing, anterior/posterior cruciate ligaments stability testing and medial/lateral meniscus stability testing, was within normal limits.  The Veteran's right knee, upon range of motion testing, showed flexion limited to 80 degrees with pain at 60 degrees, and on repetitive range of motion testing, flexion was limited to 60 degrees due to pain, fatigue, weakness, and lack of endurance.  Left knee flexion was limited to 60 degrees, with painful motion at 45 degrees, and a limitation of flexion to 45 degrees on repetitive range of motion testing due to pain, fatigue, weakness, and lack of endurance.  On examination, the right knee revealed crepitus and did not show locking pain or effusion.  There was no evidence of ankylosis of either knee and the Veteran required a left knee brace and cane for ambulation.  The Veteran reported flare-ups which occurred as often as once a day, which were precipitated by physical activity, stress and cold weather, and resulted in difficulty standing, sitting, climbing up and down stairs, or walking.  The VA examiner indicated that the bilateral knee disabilities effect on the Veteran's occupation was that the Veteran was disabled since 2006 and that he could only do basic activities of daily living.

A May 2010 VA x-ray report of the right knee shows early osteoarthritis.  The VA examiner opined that the arthritis of the right knee was a progression of the chronic strain to the right knee from favoring left knee pain.

In December 2010, the Veteran was afforded another VA examination showed that the Veteran again reported symptoms of weakness, stiffness, swelling, giving way, locking, tenderness, and chronic pain of the knees, and did not experience effusion, subluxation, fatigability, dislocation or incapacitation.  Upon examination, Veteran's left knee showed no signs of edema, abnormal movement, effusion, weakness, or subluxation, but revealed locking pain and crepitus.  The left knee, on medial/lateral collateral ligaments stability testing and anterior/posterior cruciate ligaments stability testing was within normal limits, however, the medial/lateral meniscus stability test was abnormal with a moderate degree of severity.  Right knee joint stability testing was within normal limits. On range of motion testing, the Veteran's left knee flexion was limited to 90 degrees, with evidence of pain at 70 degrees, and upon repetitive range of motion testing, flexion was limited to 70 degrees due to pain, fatigue, weakness, and lack of endurance.  The Veteran's right knee showed flexion limited to 90 degrees with pain at 90 degrees, without additional limitation of flexion upon repetitive range of motion testing.  The Veteran's right knee, on examination, revealed locking pain and crepitus, and did not show effusion.  There was no ankylosis of either knee and the Veteran required a left knee brace and cane for ambulation.  The Veteran reported flare-ups which occurred as often as once a day, which were precipitated by physical activity, stress and cold weather, and resulted in difficulty standing, sitting, climbing up and down stairs, or walking.  The VA examiner indicated that the bilateral knee disabilities effect on the Veteran's occupation was that the Veteran was disabled and that he could only do basic activities of daily living.

A November 2011 VA examination showed that the Veteran again reported symptoms of weakness, stiffness, swelling, giving way, locking, tenderness, chronic pain and dislocation of the knees, and did not experience effusion, subluxation, or incapacitation.  The left and right knee had normal joint stability test results.  The VA examiner indicated that the Veteran had meniscal dislocation, meniscal tear, frequent episodes of joint "locking," joint pain, and joint effusion of both knees.  The Veteran's right knee, upon range of motion testing, showed flexion limited to 140 degrees or greater without evidence of painful motion, without additional limitation of flexion upon repetitive range of motion testing.  The left knee flexion was limited to 130 degrees with objective evidence of painful motion at 120 degrees, with flexion limited to 120 degrees after repetitive range of motion testing, due to pain.  He reported that he experienced flare-ups in both knees which impacted the ability of his knees and lower legs to function.  The VA examiner opined that the functional impact of the Veteran's bilateral knee disabilities on his ability to work was impaired prolonged ambulation, climbing stairs, kneeling and squatting.

In February 2015, the Veteran was afforded another VA examination for his bilateral knee disabilities, where he reported that he worked for homeland security and had difficulty performing usual job duties due to his knee pain.  The left and right knee, on joint stability testing, was within normal limits.  The VA examiner noted that the Veteran had no meniscus symptoms of the right knee, but that the Veteran had a meniscal tear, episodes of "locking," joint pain and effusion of the left knee, only.  The Veteran had left knee meniscectomies in June 2003 and July 2006, with residuals of pain, stiffness, swelling and locking.  The Veteran's right knee, upon range of motion testing, showed flexion limited to 140 degrees or greater with evidence of painful motion at 125 degrees, with additional limitation of flexion upon repetitive range of motion testing to 125 degrees due to pain on movement.  The left knee flexion was limited to 125 degrees, with objective evidence of painful motion at 110 degrees, and upon repetitive range of motion testing, flexion limited to 110 degrees due to pain, swelling and instability.  The Veteran reported flare ups impacting the function of his knees due to pain, which limited activities such as prolonged standing, walking, climbing stairs, repetitive kneeling, squatting and running.  The VA examiner opined that the functional impact of the Veteran's bilateral knee disabilities on his ability to work was impaired prolonged standing, walking and running. 

Private treatment records show that the Veteran's bilateral knees were evaluated in February 2015, showing that upon inspection, the left knee had mild swelling, mild effusion and mild crepitation.  Active range of motion testing showed flexion of the right knee limited to 135 degrees, with limitation due to pain.  In a March 2015, the Veteran's knees did not show effusion, with range of motion to 125 degrees with negative instability testing.

In a November 2015 videoconference hearing, the Veteran testified that his wife helps him with dressing and showering, and that his kids help him lift and carry things.  He indicated that he takes Vicodin for his knee pain, and that his knees buckle and give way even with the assistance of a cane and knee brace.

VA treatment records include an August 2016 right knee MRI report, which shows a small tear of the meniscus without joint effusion.  

An October 2016 VA examination, the Veteran's right knee, upon range of motion testing, showed flexion limited to 125 degrees with evidence of painful motion and with additional limitation of flexion upon observed repetitive use testing to 120 degrees due to pain.  Limitation of flexion was also noted to 110 degrees on repeated use over time testing, due to pain and lack of endurance.  Pain on examination for the right knee was shown to cause functional loss, with localized tenderness or pain on palpation, and pain with weight bearing.  The left knee had limitation of flexion to 115 degrees with painful motion, evidence of pain with weight bearing, which caused functional loss.  On repetitive use testing, flexion of the right knee was limited to 110 degrees.  On examination of the left knee, the Veteran did not have recurrent subluxation, lateral instability or recurrent effusion.  The VA examiner was unable to perform left knee joint stability testing due to excessive guarding against the maneuver, but right knee joint stability was within normal limits.  The examiner noted meniscal tears of the right and left knees, with left knee meniscectomies in 1982, 2003 and 2006.  The VA examiner opined that the functional impact of the Veteran's bilateral knee disabilities on his ability to work was impaired prolonged standing, walking, climbing and descending stairs.  For both knees, the VA examiner indicated that the examination was not conducted during a flare up, but that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, due to pain, fatigue, weakness and lack of endurance.  There was no ankylosis of either knee.  

In a November 2017 VA TDIU examination, which included an evaluation of the Veteran's bilateral knee disabilities, the Veteran described flare-ups which limited the functionally with activities requiring continuous/frequent running, hiking, jumping, or heavy lifting/carrying of objects.  On range of motion testing, the right knee flexion was limited to 120 degrees with painful motion, evidence of pain with weight bearing, and objective evidence of localized tenderness or pain on palpation of the right knee.  There was also evidence of pain on passive range of motion, with evidence of pain when the right knee was used in not-weight bearing.  On repetitive range of motion testing, right knee flexion was limited to 120 degrees.  The VA examiner indicated that the examination did not occur during a flare-up, and that pain significantly limited functional ability during flare-ups.  The examiner did not find ankylosis of either knee but noted meniscal tear of both knees.  The left knee on joint stability testing was within normal limits.

Increased Rating Analysis for Left Knee Disability

The Veteran contends that an increased rating is warranted for service-connected left knee, status post meniscectomy, with arthritis and limited range in motion.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal, the Veteran's left knee disability is productive of dislocated semilunar cartilage with "locking" and pain, and moderate lateral instability without subluxation.  

Based on the evidence of record, the Board finds that a separate 20 percent disability rating for a left knee disability is warranted under the criteria set forth in Diagnostic Code 5258.  The Veteran had left knee meniscectomies in June 2003 and July 2006 and the medical evidence of record has consistently established that the Veteran has residuals of pain, stiffness, swelling, and locking of the left knee.  Specifically, the Veteran consistently reported symptoms of weakness, stiffness, swelling, tenderness, giving way and locking of the left knee in March 2010, December 2010, November 2011 and February 2015 VA examinations.  Further, November 2011 and February 2015 VA examination reports show findings of a left knee meniscal tear, with episodes of "locking," joint pain and effusion of the left knee on examination.  For these reasons, a separate rating is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage.  

The Board finds that no more than a 20 percent rating is warranted under Diagnostic Code 5257 for moderate recurrent subluxation or lateral instability of the left knee.
While VA examinations in March 2010, November 2011, February 2015, October 2016 and November 2017 show that the Veteran's left knee stability testing was within normal limits, VA treatment records and videoconference hearing testimony indicate that the Veteran used a left knee brace and cane for ambulation.  The Board notes that the Veteran testified that his left knee would buckle even with the use of assistive devices, and that the Veteran had abnormal medial and lateral meniscus stability test results of the left knee with a moderate degree of severity within the December 2010 VA examination report.  In that regard, even with consideration of weakness and mild to moderate instability in the knee, the Veteran's left knee disability was not shown to approximate severe instability or subluxation as the knee joint was stable, without subluxation upon examination, throughout the entire rating period on appeal.  Therefore, the Board finds that the Veteran's left knee lateral instability has been, at most, moderate in degree during the rating period on appeal and warrants no more than a 20 percent rating under Diagnostic Code 5257.

The Board has determined that assigning separate ratings under Diagnostic Codes 5257 and 5258 does not constitute "pyramiding" under 38 C.F.R. § 4.14.  Under this regard, the Board notes that every symptom contemplated by Diagnostic Code 5258 (dislocated semilunar cartilage, episodes of locking, and effusion in the joint) is distinct and separate from the current 20 percent rating assigned under Diagnostic Code 5257, which contemplate instability of the knee.  Separate ratings under Diagnostic Code 5257 and 5258 are therefore permissible in this instance and do not amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 9-2004.

The Board has considered whether separate compensable evaluations are warranted for the left knee under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the left knee to warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a (2017).  VA examinations show that the Veteran had range of motion of the left knee joint without ankylosis.

To assign the Veteran a separate rating under Diagnostic Code 5260 or 5261 for the left knee disability would constitute impermissible pyramiding in this case.  The left knee disability has been characterized as "locking" and pain, with moderate lateral instability.  Diagnostic Code 5258 makes reference to "locking," pain, and effusion symptoms that tend to overlap with the rating criteria Diagnostic Code 5260 and 5261 that contemplate limitation of motion and pain in the knee through functional impairment with use.  To assign separate ratings under Diagnostic Codes 5260 or 5261 and 5258 would violate the prohibition against pyramiding as these codes overlap in ratings based on pain and locking as forms of limitation of motion. 38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, a separate rating under Diagnostic Codes 5260 or 5261 is not warranted.

Increased Rating Analysis for Right Knee Disability

The Veteran contends that an increased rating is warranted for service-connected right knee strain.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal, a right knee disability characterized as flexion limited to, at most, 60 degrees with painful motion with x-ray evidence of arthritis.  During the entire rating period, the Veteran's disability did not approximate flexion limited to 30 degrees such that it met or approximated the schedule criteria for an increased 20 percent rating under Diagnostic Code 5260.  Rather, the Veteran has not exhibited a compensable degree of limitation of flexion, and the assigned 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.59, which allows the minimum compensable rating for a joints with evidence of painful motion with arthritis.  

The Board has considered whether separate compensable evaluations are warranted for the right knee under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the right knee to warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a (2017).  VA examinations show that the Veteran had measurable range of motion of the right knee joint without ankylosis.

The Board finds that during the entire rating period on appeal, the Veteran does not have recurrent subluxation or lateral instability of the right knee to warrant a compensable evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a (2017).  While VA treatment records, VA examinations and hearing testimony indicate that the Veteran used knee braces or a cane for support, March 2010, December 2010, November 2011, February 2015, October 2016 and November 2017 VA examinations show that there was no recurrent subluxation or lateral instability on objective examination of the right knee.  VA examinations show that the right knee was stable and within normal limits upon medial/lateral collateral ligaments stability testing, medial/lateral meniscus stability testing and anterior/posterior cruciate ligaments stability testing.  In the absence of recurrent subluxation and lateral instability in the knee, the Board finds that the right knee disability has not met or more nearly approximated the criteria for separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2017).

The record does not reflect dislocated semilunar cartilage in the right knee to warrant an evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a (2017).  For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Code 5258.

For the reasons discussed above, the Board finds that for the entire rating period on appeal, the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for service-connected right knee strain.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to an increased rating in excess of 20 percent for left knee, status post meniscectomy, under Diagnostic Code 5257 is denied.

Entitlement to a separate rating of no more than 20 percent for left knee, status post meniscectomy under Diagnostic Code 5258 is granted. 

Entitlement to an increased rating in excess of 10 percent for right knee strain is denied.


REMAND

In May 2017, the Veteran submitted what the Board has construed as a notice of disagreement to a March 2017 rating decision, which denied, in pertinent part, entitlement to a TDIU, and submitted an additional VA Form 21-8940, claiming that he is unable to work due to his knee pain.  The Board, therefore, finds that a claim for entitlement to a TDIU has been considered as a part of the Veteran's claim for increased ratings of service-connected right and left knee disabilities.  Rice, 22 Vet. App. 447.  However, while the RO generally acknowledged receiving the Veteran's May 2017 application, the Board notes that the RO has not yet issued a statement of the case addressing the Veteran's appeal.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon, 12 Vet. App. 238. 

The Board finds that on remand, the AOJ should conduct any additional development deemed necessary for disposition of the claim for entitlement to a TDIU.  If AOJ finds that additional examination or opinion is necessary for disposition of the claim, the Veteran should be afforded such.  See 38 C.F.R. 
§ 3.159 (c)(4)(i) (2017).  The Board notes that the Veteran's combined schedular rating fails to meet the schedular percentage standards of section 4.16(a), and therefore, referral to the Chief Benefits Director of VA's Compensation Service is necessary to determine, in the first instance, whether an extraschedular evaluation is warranted for the Veteran's service-connected disabilities under section 4.16(b).  Thereafter, the AOJ should issue a supplemental statement of the case addressing entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the evidence and should take any additional development as deemed necessary on remand.  If the AOJ finds that an additional examination or opinion is warranted to address the Veteran's claim for entitlement to a TDIU, he should be afforded such.

2.  The AOJ should refer the appeal for a higher initial rating for a cervical spine injury, thoracic spine disability, and right rotator cuff tear, as identified in the issues above, to the Chief Benefits Director of VA's Compensation Service, for consideration of whether an extraschedular evaluation under the provisions of  38 C.F.R. § 4.16(b) is warranted at any time during the applicable appeal period.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


